                         Case 21-10506-MFW                    Doc 4-1      Filed 04/01/21          Page 1 of 23




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                                Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                              Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                               (Jointly Administered)
                                                          1
                                               Debtors.


                       GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
                   METHODOLOGY, AND DISCLAIMER REGARDING THE DEBTORS’
                         SCHEDULES OF ASSETS AND LIABILITIES AND
                            STATEMENTS OF FINANCIAL AFFAIRS

                Alamo Drafthouse Cinemas Holdings, LLC and its affiliated debtors and debtors in
         possession (each, a “Debtor,” and collectively, the “Debtors”) are filing their respective
         Schedules of Assets and Liabilities (collectively, the “Schedules”) and Statements of Financial
         Affairs (collectively, the “Statements” and, together with the Schedules, the “Schedules and
         Statements”) in the United States Bankruptcy Court for the District of Delaware (the “Court”).
         The Debtors, with the assistance of their professional advisors, prepared the Schedules and
         Statements in accordance with section 521 of title 11 of the United States Code, 11 U.S.C. §§ 101–
         1532 (the “Bankruptcy Code”), and Rule 1007 of the Federal Rules of Bankruptcy Procedure (the
         “Bankruptcy Rules”).

                 These Global Notes and Statement of Limitations, Methodology, and Disclaimer
         Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
         (collectively, the “Global Notes”) pertain to, are incorporated by reference in, and comprise an




         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
             are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo Vineland,
             LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo South
             Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
             Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
             Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
             (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
             Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
             (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968);
             Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656);
             Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo
             Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B,
             Austin, Texas 78751.
27927056.3
                        Case 21-10506-MFW                 Doc 4-1        Filed 04/01/21         Page 2 of 23




         integral part of, the Schedules and Statements. These Global Notes should be referred to, and
         reviewed in connection with, any review of the Schedules and Statements.2

                 The Schedules and Statements have been prepared based on information provided by the
         Debtors’ management and are unaudited and subject to potential adjustment. In preparing the
         Schedules and Statements, the Debtors relied on financial data derived from their books and
         records that was available at the time of preparation. The Debtors have used commercially
         reasonable efforts to ensure the accuracy and completeness of such financial information;
         however, subsequent information or discovery may result in material changes to the Schedules
         and/or the Statements, and inadvertent errors, omissions or inaccuracies may exist. The Debtors
         and their estates reserve all rights to amend or supplement the Schedules and Statements.

         Reservation of Rights. Nothing contained in the Schedules and Statements, or these Global
         Notes, shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their
         chapter 11 cases, including, but not limited to, any issues involving objections to claims, setoff or
         recoupment, equitable subordination, defenses, characterization or re-characterization of contracts,
         leases and claims, assumption or rejection of contracts and leases and/or causes of action arising
         under the Bankruptcy Code or any other applicable laws to recover assets or avoid transfers.

         Description of the Case and “as of” Information Date. On March 3, 2021 (the “Petition Date”),
         the Debtors each filed a voluntary petition for relief with the Court under chapter 11 of the
         Bankruptcy Code. The Debtors are operating their businesses as debtors in possession pursuant to
         sections 1107(a) and 1108 of the Bankruptcy Code. Unless otherwise indicated herein or in the
         Schedules and Statements, all financial information of the Debtors in the Schedules and Statements
         and these Global Notes is provided as of March 4, 2021, which is the closest final month-end date
         to the Petition Date. Debtor Mondo Tees, LLC most recently reported its royalty payments as of
         December 31, 2020.

         Basis of Presentation. The Schedules and Statements do not purport to represent financial
         statements prepared in accordance with Generally Accepted Accounting Principles (“GAAP”),
         nor are they intended to fully reconcile to any financial statements prepared by the Debtors.

         Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly characterize,
         classify, categorize, or designate certain claims, assets, executory contracts, unexpired leases, and
         other items reported in the Schedules and Statements, the Debtors may nevertheless seek to
         recharacterize, reclassify, recategorize, redesignate, add, or delete items included in or excluded
         from the Schedules and Statements, and the Debtors and their estates reserve all rights in this
         regard.

         Insiders. Prior to the Petition Date, the Debtors appointed Michael Foreman as the Debtors’
         independent director. As such, Mr. Foreman has been included on Statement 4.


         2
             These Global Notes are in addition to any specific notes that may be contained in the Schedules and Statements. The
             fact that the Debtors have prepared a general note herein with respect to any of the Schedules and Statements, and not
             to others, should not be interpreted as a decision by the Debtors to exclude the applicability of such general note to
             any of the other Schedules or Statements, as appropriate.
27927056.3

                                                                    2
                     Case 21-10506-MFW           Doc 4-1     Filed 04/01/21      Page 3 of 23




         Summary of Significant Reporting Policies. The following is a summary of certain significant
         reporting policies:

                a.     Current Market Value—Net Book Value. In many instances, current market
                       valuations are neither maintained by, nor readily available to, the Debtors. It would
                       be prohibitively expensive and unduly burdensome to obtain current market
                       valuations of the Debtors’ property interests that are not maintained or readily
                       available. Accordingly, unless otherwise indicated herein or in the Schedules and
                       Statements, the Schedules and Statements reflect the net book values, rather than
                       current market values, of the Debtors’ assets as of the Petition Date (unless another
                       date is indicated herein or in the Schedules and Statements) and may not reflect the
                       net realizable value.

                b.     First Day Orders. Pursuant to various “first day” orders and any supplements or
                       amendments to such orders entered by the Court (each, a “First Day Order,” and
                       collectively, the “First Day Orders”), the Debtors and their estates are authorized
                       to pay certain pre-petition claims, including, without limitation, certain claims
                       related to employee wages, benefits, and reimbursements, claims for taxes and fees,
                       and claims related to their insurance program and customer programs. Except to
                       the extent that these parties have claims in excess of the authority granted to the
                       Debtors under the First Day Orders, in certain instances, the Debtors may have not
                       included certain claims of this nature in the Schedules and Statements.

                c.     Setoffs. To the extent the Debtors have incurred or effectuated any ordinary course
                       setoffs with third parties (including, without limitation, customers and vendors)
                       prior to the Petition Date, or are subject to the occurrence of, or maintain the right
                       to effectuate, ordinary course setoffs on account of activities occurring prior to the
                       Petition Date, such setoffs are excluded from the Schedules and Statements. The
                       Debtors and their estates reserve all of their rights with respect to any such setoffs.

                d.     Credits and Adjustments. Claims of creditors are listed in the amounts entered
                       on the Debtors’ books and records and may not reflect credits, allowances or other
                       adjustments due from such creditors to the Debtors. The Debtors and their estates
                       reserve all of their rights with regard to such credits, allowances and other
                       adjustments, including, without limitation, the right to assert claims objections,
                       setoffs, and recoupments with respect to the same.

                e.     Accounts Receivable. The accounts receivable information listed on Schedule
                       A/B includes both billed and unbilled receivables, and is net of allowance for
                       doubtful accounts, which is minimal.

                f.     Leases. In the ordinary course of business, the Debtors may lease certain real
                       property, fixtures and equipment from certain third-party lessors for use in the
                       operation of their business. Nothing in the Schedules and Statements is, or shall be
                       construed as, an admission as to the determination of the legal status of any lease
                       (including, without limitation, whether any lease is a true lease or a financing


27927056.3

                                                         3
                      Case 21-10506-MFW           Doc 4-1      Filed 04/01/21     Page 4 of 23




                        arrangement, and whether such lease is unexpired), and the Debtors and their
                        estates reserve all rights with respect to such issues.

                g.      Executory Contracts and Unexpired Leases. The Debtors have not set forth
                        executory contracts and unexpired leases as assets in the Schedules and Statements,
                        even though these contracts and leases may have some value to the Debtors’ estate.
                        Rather, the Debtors’ executory contracts and unexpired leases have been set forth
                        solely on Schedule G. The Debtors’ rejection of executory contracts and unexpired
                        leases may result in the assertion of rejection damages claims; however, the
                        Schedules and Statements do not reflect any claims for rejection damages. The
                        Debtors and their estates reserve any and all rights with respect to the assertion of
                        any such claims.

         Unknown or Undetermined Amounts. Where a description of an amount is left blank or listed
         as “unknown” or “undetermined,” such response is not intended to reflect upon the materiality of
         such amount.

         Liabilities. At the time of the filing of the Schedules and Statements, the Debtors are continuing
         to reconcile certain accounts payable liabilities. The Debtors have sought to allocate liabilities
         between the prepetition and post-petition periods based on the information available at the time of
         the filing of the Schedules and Statements. As additional information becomes available and
         further research is conducted, the allocation of liabilities between the prepetition and post-petition
         periods may change. Accordingly, the Debtors and their estates reserve all rights to amend,
         supplement, or otherwise modify the Schedules and Statements as necessary or appropriate.

         The liabilities listed on the Schedules do not reflect any analysis of any claims under section
         503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors and their estates reserve all rights to
         dispute or challenge the validity of any claims asserted under section 503(b)(9) of the Bankruptcy
         Code, or the characterization of the structure of any transaction, document or instrument related to
         any such claim.

         Estimates. To timely close their books and records, the Debtors were required to make certain
         estimates and assumptions that affect the reported amounts of assets and liabilities and reported
         revenue and expenses. The Debtors and their estates reserve all rights to amend the reported
         amounts of assets, liabilities, revenue and expenses to reflect changes in those estimates and
         assumptions.

         Classifications. Listing a claim (a) on Schedule D as “secured,” (b) on Schedule E as “unsecured
         priority,” or (c) on Schedule F as “unsecured non-priority,” or listing a contract or lease on
         Schedule G as “executory” or “unexpired,” does not constitute an admission by the Debtors or
         their estates of the legal rights of any claimant, or a waiver of the rights of the Debtors or their
         estates to recharacterize or reclassify any claim or contract.

         Claims Description. Any failure to designate a claim on the Schedules as “disputed,”
         “contingent,” or “unliquidated” does not constitute an admission by the Debtors and their estates
         that such amount is not “disputed,” “contingent” or “unliquidated.” The Debtors and their estates
         reserve all rights to dispute, or to assert any offsets or defenses to, any claim reflected on the

27927056.3

                                                           4
                      Case 21-10506-MFW           Doc 4-1      Filed 04/01/21     Page 5 of 23




         Schedules on any grounds, including, without limitation, amount, liability, validity, priority or
         classification, or to otherwise subsequently designate any claim as “disputed,” “contingent” or
         “unliquidated.” Listing a claim on the Schedules does not constitute an admission of liability by
         the Debtors and their estates, and the Debtors and their estates reserve all rights to amend the
         Schedules.

         Guaranties and Other Secondary Liability Claims. Guaranties and other secondary liability
         claims (collectively, the “Guaranties”) with respect to the Debtors’ contracts and leases may not
         be included on Schedule H; however, certain Guaranties embedded in the Debtors’ executory
         contracts, unexpired leases, secured financings, debt instruments and similar agreements may
         exist. Therefore, the Debtors and their estates reserve all rights to amend the Schedules to the
         extent additional Guaranties are identified.

                                            NOTES FOR SCHEDULES

         Schedule A/B— Assets – Real and Personal Property. Despite their commercially reasonable
         efforts to identify all known assets, the Debtors may not have listed all of their respective causes
         of action or potential causes of action against third parties as assets in the Schedules and
         Statements, including, but not limited to, causes of action arising under the Bankruptcy Code or
         any other applicable laws to recover assets or avoid transfers. The Debtors and their estates reserve
         all rights with respect to any claims and causes of action that they may have, and neither these
         Global Notes nor the Schedules and Statements shall be deemed a waiver of any such claims and
         causes of action, or in any way prejudice, impair or otherwise affect the assertion of such claims
         and causes of action.

         As applicable, ownership interests in businesses, partnerships, and joint ventures (including any
         subsidiaries) have been listed in Schedule A/B, Part 4, at net book value. The fair market value of
         such ownership is dependent on numerous variables and factors and may differ significantly from
         the listed net book value.

         Any leasehold improvements and equipment identified on Schedule A/B, Part 8 are listed net of
         any depreciation. In addition, for purposes of Schedule A/B, Questions 47 and 50, where a value
         is stated for equipment, such value is the gross book value set forth on the Debtors’ fixed asset
         ledger.

         Patents, trademarks, and other intellectual property is listed on Schedule A/B, Part 10 as an
         unknown or undetermined amount on account of the fact that the fair market value of such
         ownership is dependent on numerous variables and factors and may differ significantly from the
         net book value.

         Certain of the Debtors’ assets listed in response to Schedule A/B, Question 75 may also be captured
         in response to Schedule A/B, Part 3.

         Schedule D—Creditors Holding Secured Claims. Except as otherwise agreed pursuant to a
         stipulation, agreed order, or general order entered by the Court that is or becomes final, the Debtors
         and their estates reserve all rights to dispute or challenge the validity, perfection or immunity from
         avoidance of any lien purported to be granted or perfected in any specific asset to a creditor listed
27927056.3

                                                           5
                       Case 21-10506-MFW           Doc 4-1      Filed 04/01/21     Page 6 of 23




         on Schedule D. Moreover, although the Debtors may have scheduled claims of creditors as secured
         claims for informational purposes, no current valuation of the Debtors’ assets in which such
         creditors may have a lien has been undertaken. Except as otherwise agreed pursuant to a
         stipulation, agreed order, or general order entered by the Court that is or becomes final, the Debtors
         and their estates reserve all rights to dispute or challenge the secured nature of any such claim or
         the characterization of the structure of any transaction, document or instrument related to any such
         claim. The descriptions provided in Schedule D are intended only to be a summary.

         The Debtors have not included on Schedule D all parties that may believe their claims are secured
         through setoff rights, deposits posted by, or on behalf of, the Debtors, inchoate statutory lien rights,
         or real property lessors, utility companies and other parties that may hold security deposits.

         By listing a party on Schedule D based on a UCC-1 filing, the Debtors and their estates are not
         conceding that such party actually holds a perfected, unavoidable security interest in the asset that
         is the subject of such filing, and reserve all rights as set forth in these Global Notes.

         Certain of the amounts listed for parties on Schedule D may not be reflective of any accrued and
         unpaid interest, prepayment premiums, and other similar fees or expenses to which such parties
         may be entitled.

         Schedule E—Creditors Holding Unsecured Priority Claims. The Debtors have not listed on
         Schedule E certain tax and priority employee wage and benefit claims for which the Debtors have
         been granted authority (but not direction) to pay pursuant to a First Day Order. The Debtors
         believe that such claims have been, or will be, satisfied in the ordinary course of business during
         the chapter 11 case pursuant to the authority granted in the relevant First Day Orders. The Debtors
         and their estates reserve all rights to dispute or challenge whether creditors listed on Schedule E
         are entitled to priority claims.

         Schedule F—Creditors Holding Unsecured Non-Priority Claims. Certain creditors listed on
         Schedule F may owe amounts to the Debtors; as such, the Debtors and their estates may have valid
         setoff and recoupment rights with respect to such amounts, which rights are not reflected on
         Schedule F. Also, the amounts listed on Schedule F reflect known prepetition claims as of Petition
         Date. Such amounts do not reflect any rights of setoff or recoupment that may be asserted by any
         creditors listed on Schedule F, and the Debtors and their estates reserve all rights to challenge any
         setoff and recoupment rights that may be asserted against them. The Debtors and their estates
         reserve all rights to dispute or challenge the validity, perfection or immunity from avoidance of
         any lien purported to be perfected by a creditor listed on Schedule F.

         As noted above, certain claims listed on Schedule F may be entitled to priority under section
         503(b)(9) of the Bankruptcy Code, and the Debtors and their estates reserve all rights with respect
         to any such claims.

         The Debtors have used commercially reasonable efforts to include all creditors on Schedule F;
         however, the Debtors believe that there are instances in which vendors have yet to provide proper
         invoices for prepetition goods or services. While the Debtors maintain general accruals to account
         for these liabilities in accordance with GAAP, these amounts are estimates and not tracked on a
         vendor by vendor basis, and as such may not have been included on Schedule F.
27927056.3

                                                            6
                      Case 21-10506-MFW          Doc 4-1      Filed 04/01/21    Page 7 of 23




         The Debtors may have listed on Schedule F certain (but not all) unsecured non-priority employee
         wage or benefit claims for which the Debtors have been granted authority (but not direction) to
         pay pursuant to a First Day Order. The Debtors believe that such claims have been, or will be,
         satisfied in the ordinary course of business during the chapter 11 case pursuant to the authority
         granted in the relevant First Day Orders. The Debtors and their estates reserve their rights to
         dispute or challenge whether creditors listed on Schedule F are entitled to priority claims.

         Schedule G—Executory Contracts and Unexpired Leases. Although commercially reasonable
         efforts have been made to ensure the accuracy of Schedule G regarding executory contracts and
         unexpired leases, inadvertent errors, omissions or over-inclusion may have occurred in preparing
         Schedule G. In the ordinary course of business, the Debtors enters into various agreements with
         their customers and vendors. The Debtors may have entered into various other types of agreements
         in the ordinary course of their business, such as indemnity agreements, supplemental agreements,
         letter agreements, and confidentiality agreements that may not be set forth in Schedule G.
         Omission of a contract, lease or other agreement from Schedule G does not constitute an admission
         that such omitted contract, lease or agreement is not an executory contract or unexpired lease.
         Schedule G may be amended at any time to add any omitted executory contracts, unexpired leases
         and other agreements to which the Debtors are a party, including, without limitation, to add any
         executory contracts, unexpired leases and other agreements that the Debtors, due to the voluminous
         number of such contracts, leases and agreements, was unable to list on Schedule G at this time.
         Likewise, the listing of an agreement on Schedule G does not constitute an admission that such
         agreement is an executory contract or unexpired lease, or that such agreement was in effect or
         unexpired on the Petition Date, or is valid or enforceable. The agreements listed on Schedule G
         may have expired or may have been modified, amended, or supplemented from time to time by
         various amendments, restatements, waivers, estoppel certificates, letters and other documents,
         instruments and agreements that may not be listed on Schedule G.

         Any and all rights, claims and causes of action of the Debtors and their estates with respect to the
         agreements listed on Schedule G are hereby reserved and preserved. The Debtors and their estates
         hereby reserve all of their rights to: (a) dispute the validity, status, or enforceability of any
         agreements set forth on Schedule G; (b) dispute or challenge the characterization of the structure
         of any transaction, document or instrument related to a creditor’s claim, including, but not limited
         to, the agreements listed on Schedule G; and (c) amend or supplement Schedule G, as necessary,
         including, without limitation, to modify which Debtor entities are a counterparty to the agreements.

                                          NOTES FOR STATEMENTS

         Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors, except
         for those made to insiders, employees, and bankruptcy professionals. The amounts listed in
         Statement 3 reflect that Debtors’ disbursements netted against any check level detail; thus, to the
         extent a disbursement was made to pay for multiple invoices, only one entry has been listed on
         Statement 3.

         Statement 7. The Debtors and their estates reserve all rights, claims and defenses with respect to
         any and all listed lawsuits and administrative proceedings (or potential lawsuits and administrative
         proceedings). The listing of any such suits and proceedings shall not constitute an admission by
27927056.3

                                                          7
                       Case 21-10506-MFW           Doc 4-1      Filed 04/01/21     Page 8 of 23




         the Debtors and their estates of any liabilities or that the actions or proceedings were correctly filed
         against the Debtors. The Debtors and their estates reserve all rights to assert that the Debtors are
         not an appropriate party to such actions or proceedings. The Debtors may not have included on
         Statement 7 certain parties that may have asserted informal workers’ compensation claims or
         similar claims that were resolved or otherwise addressed without formal litigation or an
         administrative hearing or similar proceeding having been commenced.

         Statement 16. From time to time, the Company collects personally identifiable information
         (“PII”) in the nature of customer names, addresses, email addresses, birth dates, or phone numbers,
         but such PII may not be stored on the Debtors’ servers.

         Statement 25. As described more fully in the Declaration of Matthew Vonderahe in Support of
         Chapter 11 Petitions and First Day Motions [Docket No. 11], on June 13, 2018, the members of
         Debtor Alamo Drafthouse Cinemas, LLC, along with members and partners of certain entities
         under common control consummated a recapitalization of ADC and its affiliates (the
         “Recapitalization”). Pursuant to the Recapitalization, certain entities included on Statement 25
         were transferred to the Debtors’ non-debtor affiliates.

         Statement 26(d). From time to time, the Debtors provided financial statements in the ordinary
         course of business to certain parties for business, statutory, credit, financing and other reasons.
         Recipients have included regulatory agencies, financial institutions, investment banks, vendors,
         landlords, debtholders and their legal and financial advisors. Due to the confidentiality
         requirements of related non-disclosure agreements, and the number of parties that have received
         such statements, such parties may not be listed in response to this question.

         Statement 27. Any inventories included on Statement 27 that are dated as of March 5, 2021 reflect
         the month-end inventories conducted at the applicable Debtor’s theater venue(s).




27927056.3

                                                            8
                                    Case 21-10506-MFW                    Doc 4-1            Filed 04/01/21            Page 9 of 23
Fill in this information to identify the case:

Debtor        Alamo Lakeline, LLC


United States Bankruptcy Court for the: District of Delaware


Case number          21-10506
 (if known)
                                                                                                                                              ¨ Check if this is an
                                                                                                                                                 amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).




 Part 1:         Income
  1. Gross revenue from business
      ¨ None

               Identify the beginning and ending dates of the debtor’s fiscal year, which      Sources of revenue                       Gross revenue
               may be a calendar year                                                          Check all that apply                     (before deductions and
                                                                                                                                        exclusions)
              FROM THE BEGINNING OF From 1/1/2021                    To 1/1/2021               þ Operating a business                              $250,524.34
              THE FISCAL YEAR TO                                                               ¨ Other
              FILING DATE:
              FOR PRIOR YEAR:                 From 1/1/2020          To 12/31/2020             þ Operating a business                            $3,050,413.62
                                                                                               ¨ Other
              FOR THE YEAR BEFORE             From 1/1/2019          To 12/31/2019             þ Operating a business                           $13,634,503.65
              THAT:                                                                            ¨ Other


  2. Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
     from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.
      þ None


 Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

  3. Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers¾including expense reimbursements¾to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted
     on 4/1/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
      ¨ None

               Creditor’s name and address                           Dates              Total amount or value         Reasons for payment or transfer
                                                                                                                      Check all that apply

               30 WEST PERSHING, LLC - EPR                           12/4/2020                    $14,655.22          BUSINESS OPERATIONS
               PROPERTIES
               C/O EPR PROPERTIES
               ATTN: GENERAL COUNSEL
               909 WALNUT ST, STE 200
               KANSAS CITY, MO 64106

               30 WEST PERSHING, LLC - EPR                           12/30/2020                   $16,347.00          BUSINESS OPERATIONS
               PROPERTIES
               C/O EPR PROPERTIES
               ATTN: GENERAL COUNSEL
               909 WALNUT ST, STE 200
               KANSAS CITY, MO 64106

               FIFTH THIRD BANK                                      1/4/2021                       $2,181.77         BUSINESS OPERATIONS
               38 FOUNDATION SQUARE PLAZA
               CINCINNATI, OH 45202

               FIFTH THIRD BANK                                      1/4/2021                       $1,779.55         BUSINESS OPERATIONS
               38 FOUNDATION SQUARE PLAZA
               CINCINNATI, OH 45202


Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 1 of 15
Debtor                     Case 21-10506-MFW
          Alamo Lakeline, LLC                                  Doc 4-1        FiledCase
                                                                                    04/01/21
                                                                                        number (if known)Page   10 of 23
                                                                                                           21-10506
          (Name)


          Creditor’s name and address                        Dates           Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply

          FIFTH THIRD BANK                                   1/4/2021                      $50.00      BUSINESS OPERATIONS
          38 FOUNDATION SQUARE PLAZA
          CINCINNATI, OH 45202

          FIFTH THIRD BANK                                   1/11/2021                    $985.22      BUSINESS OPERATIONS
          38 FOUNDATION SQUARE PLAZA
          CINCINNATI, OH 45202

          FIFTH THIRD BANK                                   2/3/2021                   $1,500.21      BUSINESS OPERATIONS
          38 FOUNDATION SQUARE PLAZA
          CINCINNATI, OH 45202

          FIFTH THIRD BANK                                   2/3/2021                   $1,010.63      BUSINESS OPERATIONS
          38 FOUNDATION SQUARE PLAZA
          CINCINNATI, OH 45202

          FIFTH THIRD BANK                                   2/9/2021                     $771.37      BUSINESS OPERATIONS
          38 FOUNDATION SQUARE PLAZA
          CINCINNATI, OH 45202

          FIFTH THIRD BANK                                   2/16/2021                    $940.24      BUSINESS OPERATIONS
          38 FOUNDATION SQUARE PLAZA
          CINCINNATI, OH 45202

          FIFTH THIRD BANK                                   2/25/2021                  $1,180.08      BUSINESS OPERATIONS
          38 FOUNDATION SQUARE PLAZA
          CINCINNATI, OH 45202

          FIFTH THIRD BANK                                   3/1/2021                      $24.00      BUSINESS OPERATIONS
          38 FOUNDATION SQUARE PLAZA
          CINCINNATI, OH 45202

          CITY OF AUSTIN                                     2/12/2021                  $9,655.72      REGULATORY & TAXES
          PO BOX 2267
          AUSTIN, TX 78783-2267

          CITYOFAUSTIN                                       12/11/2020                $10,503.22      REGULATORY & TAXES
          PO BOX 2267
          AUSTIN, TX 78783-2267

          CITYOFAUSTIN                                       12/30/2020                $10,046.53      REGULATORY & TAXES
          PO BOX 2267
          AUSTIN, TX 78783-2267

          KBM, INC                                           12/30/2020                 $6,889.99      BUSINESS OPERATIONS
          919 W. MAIN ST., STE.U-1
          HENDERVILLE, TN 37075

          LARRY GADDES PCAC, CTA                             1/29/2021                $230,132.70      REGULATORY & TAXES
          1811 BASSE RD
          SAN ANTONIO, TX 78213

          TEXAS COMPTROLLER OF PUBLIC                        1/20/2021                 $16,001.32      REGULATORY & TAXES
          ACCOUNTS
          LYNDON B JOHNSON STATE OFFICE BLDG
          1500 11TH ST
          AUSTIN, TX 78774

          TEXAS COMPTROLLER OF PUBLIC                        1/20/2021                  $2,339.29      REGULATORY & TAXES
          ACCOUNTS
          LYNDON B JOHNSON STATE OFFICE BLDG
          1500 11TH ST
          AUSTIN, TX 78774

          TEXAS COMPTROLLER OF PUBLIC                        1/20/2021                  $1,899.85      REGULATORY & TAXES
          ACCOUNTS
          LYNDON B JOHNSON STATE OFFICE BLDG
          1500 11TH ST
          AUSTIN, TX 78774

          TEXAS COMPTROLLER OF PUBLIC                        2/23/2021                 $13,514.89      REGULATORY & TAXES
          ACCOUNTS
          LYNDON B JOHNSON STATE OFFICE BLDG
          1500 11TH ST
          AUSTIN, TX 78774




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 2 of 15
Debtor                     Case 21-10506-MFW
          Alamo Lakeline, LLC                                  Doc 4-1        FiledCase
                                                                                    04/01/21
                                                                                        number (if known)Page   11 of 23
                                                                                                           21-10506
          (Name)


          Creditor’s name and address                        Dates           Total amount or value     Reasons for payment or transfer
                                                                                                       Check all that apply
          TEXAS COMPTROLLER OF PUBLIC                        2/23/2021                  $1,754.53      REGULATORY & TAXES
          ACCOUNTS
          LYNDON B JOHNSON STATE OFFICE BLDG
          1500 11TH ST
          AUSTIN, TX 78774

          TEXAS COMPTROLLER OF PUBLIC                        2/23/2021                  $1,424.89      REGULATORY & TAXES
          ACCOUNTS
          LYNDON B JOHNSON STATE OFFICE BLDG
          1500 11TH ST
          AUSTIN, TX 78774

          US FOODS INC                                       1/4/2021                  $15,284.62      BUSINESS OPERATIONS
          16805 COLLEGE BLVD
          LENEXA, KS 66219

          US FOODS INC                                       1/12/2021                  $1,302.03      BUSINESS OPERATIONS
          16805 COLLEGE BLVD
          LENEXA, KS 66219

          US FOODS INC                                       1/19/2021                    $717.37      BUSINESS OPERATIONS
          16805 COLLEGE BLVD
          LENEXA, KS 66219

          US FOODS INC                                       1/25/2021                  $3,147.41      BUSINESS OPERATIONS
          16805 COLLEGE BLVD
          LENEXA, KS 66219

          US FOODS INC                                       2/3/2021                   $4,074.16      BUSINESS OPERATIONS
          16805 COLLEGE BLVD
          LENEXA, KS 66219

          US FOODS INC                                       2/22/2021                  $7,348.63      BUSINESS OPERATIONS
          16805 COLLEGE BLVD
          LENEXA, KS 66219

          US FOODS INC                                       2/25/2021                  $1,202.85      BUSINESS OPERATIONS
          16805 COLLEGE BLVD
          LENEXA, KS 66219

          US FOODS INC                                       3/2/2021                   $1,459.26      BUSINESS OPERATIONS
          16805 COLLEGE BLVD
          LENEXA, KS 66219

          USFOODS                                            12/3/2020                  $7,722.37      BUSINESS OPERATIONS
          9399 W HIGGINS RD, STE 100
          ROSEMONT, IL 60018

          USFOODS                                            12/3/2020                  $7,722.37      BUSINESS OPERATIONS
          9399 W HIGGINS RD, STE 100
          ROSEMONT, IL 60018

          USFOODS                                            12/3/2020                  $7,407.19      BUSINESS OPERATIONS
          9399 W HIGGINS RD, STE 100
          ROSEMONT, IL 60018

          USFOODS                                            12/3/2020                  $7,407.19      BUSINESS OPERATIONS
          9399 W HIGGINS RD, STE 100
          ROSEMONT, IL 60018

          USFOODS                                            12/3/2020                  $2,831.05      BUSINESS OPERATIONS
          9399 W HIGGINS RD, STE 100
          ROSEMONT, IL 60018

          USFOODS                                            12/3/2020                  $2,831.05      BUSINESS OPERATIONS
          9399 W HIGGINS RD, STE 100
          ROSEMONT, IL 60018

          USFOODS                                            12/3/2020                  $2,182.45      BUSINESS OPERATIONS
          9399 W HIGGINS RD, STE 100
          ROSEMONT, IL 60018

          USFOODS                                            12/3/2020                  $2,182.45      BUSINESS OPERATIONS
          9399 W HIGGINS RD, STE 100
          ROSEMONT, IL 60018




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 3 of 15
Debtor                      Case 21-10506-MFW
           Alamo Lakeline, LLC                                    Doc 4-1         FiledCase
                                                                                        04/01/21
                                                                                            number (if known)Page   12 of 23
                                                                                                               21-10506
           (Name)


           Creditor’s name and address                         Dates             Total amount or value        Reasons for payment or transfer
                                                                                                              Check all that apply
           USFOODS                                             12/3/2020                     $2,182.45        BUSINESS OPERATIONS
           9399 W HIGGINS RD, STE 100
           ROSEMONT, IL 60018

           USFOODS                                             12/3/2020                     $2,831.05        BUSINESS OPERATIONS
           9399 W HIGGINS RD, STE 100
           ROSEMONT, IL 60018

           USFOODS                                             12/3/2020                     $7,407.19        BUSINESS OPERATIONS
           9399 W HIGGINS RD, STE 100
           ROSEMONT, IL 60018

           USFOODS                                             12/3/2020                     $7,722.37        BUSINESS OPERATIONS
           9399 W HIGGINS RD, STE 100
           ROSEMONT, IL 60018

           USFOODS                                             12/10/2020                       $838.15       BUSINESS OPERATIONS
           9399 W HIGGINS RD, STE 100
           ROSEMONT, IL 60018

           USFOODS                                             12/17/2020                    $2,228.68        BUSINESS OPERATIONS
           9399 W HIGGINS RD, STE 100
           ROSEMONT, IL 60018

           USFOODS                                             12/24/2020                    $5,204.33        BUSINESS OPERATIONS
           9399 W HIGGINS RD, STE 100
           ROSEMONT, IL 60018

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
    guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
    $6,825. (This amount may be adjusted on 4/1/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
    Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their
    relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing
    agent of the debtor. 11 U.S.C. § 101(31).
     þ None


 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
    sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
     þ None


 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
    account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
    debtor owed a debt.
     þ None


 Part 3:     Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
    involved in any capacity-within 1 year before filing this case.
     ¨ None

           Case title                                Nature of case                       Court or agency’s name and address           Status of case

           JOSE ABEN MAIRENA V ALAMO                 PERSONAL INJURY -                    N/A                                          þ Pending
           LAKELINE LLC D/B/A ALAMO                  FAILURE TO MAINTAIN                                                               ¨ On appeal
           DRAFTHOUSE LAKELINE AND                   PREMISES IN A SAFE                                                                ¨ Concluded
           ALAMO DOWNTOWN INC. D/B/A                 CONDITION
           ALAMO DRAFTHOUSE CINEMAS
           Case number
           LIBERTY MUTUAL CLAIM NO. P
           961-080548-01




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 4 of 15
Debtor                      Case 21-10506-MFW
           Alamo Lakeline, LLC                                  Doc 4-1          FiledCase
                                                                                       04/01/21
                                                                                           number (if known)Page   13 of 23
                                                                                                              21-10506
           (Name)



           Case title                              Nature of case                       Court or agency’s name and address          Status of case

           MICHELLE CORDIAL V ALAMO                BODILY INJURY CLAIM -                N/A                                         þ Pending
           LAKELINE LLC                            GENERAL LIABILITY                                                                ¨ On appeal
                                                                                                                                    ¨ Concluded
           Case number
           LIBERTY MUTUAL CLAIM NO. P
           961-084603


 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
    hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
     þ None


 Part 4:     Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
    value of the gifts to that recipient is less than $1,000
     þ None


 Part 5:     Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
     þ None


 Part 6:     Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
     filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
     bankruptcy relief, or filing a bankruptcy case.
     þ None

 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of
     this case to a self-settled trust or similar device.
     Do not include transfers already listed on this statement.
     þ None

 13. Transfers not already listed on this statement
     List any transfers of money or other property¾by sale, trade, or any other means¾made by the debtor or a person acting on behalf of the
     debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
     financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.
     þ None


 Part 7:     Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     þ Does not apply


 Part 8:     Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
     ¾ diagnosing or treating injury, deformity, or disease, or
     ¾ providing any surgical, psychiatric, drug treatment, or obstetric care?
     þ No. Go to Part 9.


 Part 9:     Personal Identifiable Information



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 5 of 15
Debtor                        Case 21-10506-MFW
            Alamo Lakeline, LLC                                   Doc 4-1          FiledCase
                                                                                         04/01/21
                                                                                             number (if known)Page   14 of 23
                                                                                                                21-10506
            (Name)


 16. Does the debtor collect and retain personally identifiable information of customers?
     ¨ No.
     þ Yes. State the nature of the information collected and retained.           Name, Address, Email, Telephone, Birthdate, Payment Information
                Does the debtor have a privacy policy about that information?
                ¨ No
                þ Yes

 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?
     þ No. Go to Part 10.
     ¨ Yes. Does the debtor serve as plan administrator?
                ¨ No. Go to Part 10.
                þ Yes. Fill in below:

                      Name of plan                                                                         Employer identification number of the plan

                      ALAMO DRAFTHOUSE 401(K) PLAN                                                       XX-XXXXXXX

                     Has the plan been terminated?
                     þ No
                     ¨ Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
     sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
     houses, cooperatives, associations, and other financial institutions.
     þ None

 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing
     this case.
     þ None

 20. Off-premises storage
     List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
     building in which the debtor does business.
     þ None


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.
    þ None


 Part 12:     Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
 n Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
    regardless of the medium affected (air, land, water, or any other medium).
 n Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the
    debtor formerly owned, operated, or utilized.
 n Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant,
    contaminant, or a similarly harmful substance.
 Report all notices, releases, and proceedings known, regardless of when they occurred.

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
     orders.
     þ No
     ¨ Yes. Provide details below.




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 6 of 15
Debtor                       Case 21-10506-MFW
            Alamo Lakeline, LLC                                   Doc 4-1         FiledCase
                                                                                        04/01/21
                                                                                            number (if known)Page   15 of 23
                                                                                                               21-10506
            (Name)


 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?
     þ No
     ¨ Yes. Provide details below.

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     þ No
     ¨ Yes. Provide details below.


 Part 13:     Details About the Debtor’s Business or Connections to Any Business

 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.
     þ None

 26. Books, records, and financial statements
     26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              ¨ None

                Name and address                                                                      Dates of service

                ERICA VOGEL, VICE PRESIDENT, ACCOUNTING                                               From 2/16/2021            To CURRENT
                3908 AVENUE B
                AUSTIN, TX 78751
                MATTHEW VONDERAHE, CHIEF FINANCIAL OFFICER                                            From 8/3/2020             To CURRENT
                3908 AVENUE B
                AUSTIN, TX 78751
                KEVIN JACKSON, VICE PRESIDENT, ACCOUNTING                                             From 3/2/2020             To 10/9/2020
                3908 AVENUE B
                AUSTIN, TX 78751
                ALTON FALTYSEK, CONTROLLER                                                            From 9/28/2011            To 8/4/2020
                3908 AVENUE B
                AUSTIN, TX 78751
                BETHANY FERRELL, CONTROLLER                                                           From 3/20/2017            To 12/6/2019
                3908 AVENUE B
                AUSTIN, TX 78751
                CHRISTOPHER HORSLEY, CONTROLLER                                                       From 12/14/2015           To 11/22/2019
                3908 AVENUE B
                AUSTIN, TX 78751
                MARTIN HORNSBY, CHIEF FINANCIAL OFFICER                                               From 11/1/2005            To 10/2/2019
                3908 AVENUE B
                AUSTIN, TX 78751

     26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
              statement within 2 years before filing this case.
              ¨ None

                Name and address                                                                      Dates of service

                MAXWELL LOCKE & RITTER LLP                                                            From 2018                 To CURRENT
                401 CONGRESS AVE STE 1100
                AUSTIN, TX 78701

     26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
              ¨ None

                Name and address                                                                      If any books of account and records are
                                                                                                      unavailable, explain why
                ERICA VOGEL, VICE PRESIDENT, ACCOUNTING
                3908 AVENUE B
                AUSTIN, TX 78751
                MATTHEW VONDERAHE, CHIEF FINANCIAL OFFICER
                3908 AVENUE B
                AUSTIN, TX 78751




Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 7 of 15
Debtor                        Case 21-10506-MFW
            Alamo Lakeline, LLC                                     Doc 4-1         FiledCase
                                                                                          04/01/21
                                                                                              number (if known)Page   16 of 23
                                                                                                                 21-10506
            (Name)


     26d.     List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
              statement within 2 years before filing this case.
              ¨ None

                Name and address

                30 WEST PERSHING LLC
                C/O ENTERTAINMENT PROPERTIES TRUST
                ATTN: GENERAL COUNSEL
                909 WALNUT ST, STE 200
                KANSAS CITY, MO 64106
                ACKERMAN, IRWIN B
                C/O MEISLIK & MEISLIK
                ATTN: NOTICE DEPT
                66 PARK ST
                MONTCLAIR, NJ 07042
                ACKLINIS YONKERS REALTY LLC
                ATTN: IRWIN B ACKERMAN
                187 MILLBURN AVE, STE 6
                MILLBURN, NJ 07041
                ACP ALAMO FINANCE, INC
                422 N. KINGSLEY DR.
                LOS ANGELES, CA 90004
                ADC PARTNERS LTD
                1717 W 6TH ST
                AUSTIN, TX 78703
                AIR CRE
                500 N BRAND BLVD, STE 900
                GLENDALE, CA 91203
                ALAMO BLOC LLC
                ATTN: TIMOTHY A LEAGUE
                612 A E 6TH ST
                AUSTIN, TX 78701
                ALAMO DRAFTHOUSE CINEMAS BAKER LLC
                3908 AVENUE B
                AUSTIN, TX 78751
                ALBEE DEVELOPMENT LLC
                ATTN: CHRISTOPHER CONLON, EXECUTIVE VP
                411 THEODORE FREMD AVE, STE 300
                RYE, NY 10580
                ALLEN MATKINS LECK GAMBLE MALLORY ET AL
                ATTN: SANDRA A JACOBSON ESQ
                1900 MAIN ST, 5TH FL
                IRVINE, CA 92614-7321
                ALTAMONT CAPITAL MANAGEMENT, LP
                ATTN: KEVIN MASON
                400 HAMILTON AVENUE SUITE 230
                PALO ALTO, CA 94301
                AMERICAN EXPRESS
                PO BOX 650448
                DALLAS, TX 75265-0448
                ASPEN GRF2 LLC
                973 LOMAS SANTA FE DDR
                SOLANA BEACH, CA 92075
                BACH HOLDINGS
                ATTN: BRANDON ARCENEAUX
                7601 SOUTH STAPLES ST.
                CORPUS CHRISTI, TX 78413
                BANK OF AMERICA NA
                ATTN: REAL ESTATE LOAN ADMIN
                101 N TRYON ST, NC1-007-11-15
                CHARLOTTE, NC 28255
                BANK OF AMERICA, N.A.
                100 N TRYON ST
                STE 170
                CHARLOTTE, NC 28202-4024




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 8 of 15
Debtor                     Case 21-10506-MFW
          Alamo Lakeline, LLC                           Doc 4-1        FiledCase
                                                                             04/01/21
                                                                                 number (if known)Page   17 of 23
                                                                                                    21-10506
          (Name)



              Name and address

              BARSHOP & OLES
              ATTN: DAN WHEAT
              801 CONGRESS AVE, STE 300
              AUSTIN, TX 78701
              BERKELEY RESEARCH GROUP, LLC
              2200 POWELL ST STE 1200
              EMERYVILLE, CA 94608-1833
              BKD REALTY
              ATTN: BRYAN DABBS
              2905 SAN GABRIEL, STE 204
              AUSTIN, TX 78705
              BRANCH BANKING & TRUST COMPANY
              ATTN: SCOTT MICHAEL
              434 FAYETTEVILLE ST, 4TH FL
              RALEIGH, NC 27601
              CF ALMO UB LLC
              2709 COMMERCE WAY
              PHILADELPHIA, PA 19154
              CF ALMO UST LLC
              2709 COMMERCE WAY
              PHILADELPHIA, PA 19154
              CF AUSTIN RETAIL LLC
              ATTN: INVESTMENT & PORTFOLIO MGR
              100 WAUGH, STE 600
              HOUSTON, TX 77007
              CITY OF NEW YORK, THE
              CITY HALL
              NEW YORK, NY 10007
              COJEAUX
              ATTN: ANTHONY COCO
              15200 POTOMAC TOWN PLACE
              SUITE 100
              WOODBRIDGE, VA 22191
              COMMONWEALTH LAND TITLE INSURANCE CO
              140 E 45TH ST, 22ND FL
              NEW YORK, NY 10017
              CONDON TOBIN SLADEK THORNTON PLLC
              ATTN: WILLIAM L SLADEK
              8080 PARK LN, STE 700
              DALLAS, TX 75231
              CONFIGURE PARTNERS, LLC
              3340 PEACHTREE RD NE STE 1010
              ATLANTA, GA 30326-1409
              CORDOVA REAL ESTATE VENTURES
              ATTN: CHRIS WHITWORTH
              100 CONGRESS AVE, STE 2000
              AUSTIN, TX 78701
              CRADDOCK PROPERTIES LLC
              C/O LARRY J CRADDOCK
              2325 HARTFORD RD
              AUSTIN, TX 78703
              DDR ASPEN GROVE LIFESTYLE CTR PROPERTIES
              ATTN: EVP, LEASING
              3300 ENTERPRISE PKWY
              BEACHWOOD, OH 44122
              DDR DB STONE OAK LP
              3300 ENTERPRISE PKWY
              BEACHWOOD, OH 44122
              DENVER URBAN RENEWAL AUTHORITY
              1555 CALIFORNIA ST, STE 200
              DENVER, CO 80202
              DEUTSCHE BANK AG NEW YORK BRANCH
              ATTN: JAMES ROLISON
              60 WALL ST, 10TH FL
              NEW YORK, NY 10005




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy           Page 9 of 15
Debtor                     Case 21-10506-MFW
          Alamo Lakeline, LLC                             Doc 4-1        FiledCase
                                                                               04/01/21
                                                                                   number (if known)Page   18 of 23
                                                                                                      21-10506
          (Name)



              Name and address

              DEVCO-GLENDALE LLC
              ATTN: STEPHEN G SEITZ
              2000 MCKINNEY AVE, STE 1000
              DALLAS, TX 75201
              ENTERTAINMENT MANAGEMENT
              ATTN: TYLER CALABRESE
              201 FARNAM ST
              6111
              OMAHA, NE 68131
              ENTERTAINMENT PROPERTIES TRUST
              ATTN: GENERAL COUNSEL
              909 WALNUT, STE 200
              KANSAS CITY, MO 64106
              EPR
              C/O STINSON LLP
              ATTN: BRIAN E. SOBCZYK
              1201 WALNUT STREET, SUITE 2900
              KANSAS CITY, MO 64106-2150
              FHF I LAMAR UNION LLC
              C/O DAY CABLE COMPANY INC
              ATTN: DREW CABLE
              12912 HILL COUNTRY BLVD, STE F-233
              BEE CAVE, TX 78738
              FOPA PARTNERS LLC
              ATTN: STEVE SMITH
              3441 OLIVE ST
              ST LOUIS, MO 63103
              FORTRESS CREDIT CORP.
              1345 AVENUE OF THE AMERICAS 46TH FLOOR
              NEW YORK, NY 10105
              FROST BANK
              ATTN: ADAM HARRIS SR VP COMM REAL ESTATE
              PO BOX 1600
              SAN ANTONIO, TX 78296
              GDG SOUTH LAMAR PLAZA LP
              ATTN: AMANDA COUPE
              STREAM REALTY PARTNERS LP
              515 CONGRESS AVE, STE 1300
              AUSTIN, TX 78701
              GS SOUTH LAMAR PLAZA LP
              ATTN: DEREK BROWN
              6300 BRIDGE POINT PKWY, BLDG 3 300
              AUSTIN, TX 78730
              GSO CAPITAL PARTNERS
              BLACKSTONE CREDIT
              345 PARK AVENUE
              NEW YORK, NY 10154
              HOBBY PROPERTIES
              515 N BLOUNT ST
              RALEIGH, NC 27604
              HYLAN PLAZA 1339 LLC
              C/O KIMCO REALTY
              ATTN: ANDREW GRIFFIN
              500 N BROADWAY, STE 201
              JERICHO, NY 11753
              JACKSON WALKER LLP
              ATTN: KURT D NONDORF
              1401 MCKINNEY, STE 1900
              HOUSTON, TX 77010
              JAMES PARK
              3908 AVENUE B
              AUSTIN, TX 78751
              JOHN MADDEN
              3908 AVENUE B
              AUSTIN, TX 78751
              JON CARTER
              3908 AVENUE B
              AUSTIN, TX 78751


Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy           Page 10 of 15
Debtor                     Case 21-10506-MFW
          Alamo Lakeline, LLC                            Doc 4-1        FiledCase
                                                                              04/01/21
                                                                                  number (if known)Page   19 of 23
                                                                                                     21-10506
          (Name)



              Name and address

              KERBBY LLC
              ATTN: JOHN HOLMES
              515 N BLOUNT ST
              RALEIGH, NC 27604
              KEYBANK NATIONAL ASSOCIATION
              127 PUBLIC SQ STE 5600
              CLEVELAND, OH 44114-1226
              LAMAR UNION
              C/O DABBS CABLE LLC
              ATTN: DREW CABLE
              12912 HILL COUNTRY BLVD, STE F-233
              BEE CAVE, TX 78738
              LEAGUE HOLDINGS LLC
              1717 W 6TH ST
              AUSTIN, TX 78703
              LEAGUE HOLDINGS, LLC
              1717 W 6TH ST
              AUSTIN, TX 78703
              LEWIS RICE FINGERSH
              ATTN: JOHN J HALL
              600 WASHINGTON AVE, STE 2500
              ST LOUIS, MI 63101-1311
              MEP MAINSTREET OPERATIONS, LLC
              ATTN: GENERAL COUNSEL
              601 E. PRATT STREET, 6TH FLOOR
              BALTIMORE, MD 21202
              MOORE & VAN ALLEN PLLC
              ATTN: CHRISTOPHER D THOMPSON ESQ
              100 N TRYON ST, STE 4700
              CHARLOTTE, NC 28202
              MUELLER ALDRICH STREET LLC
              ATTN: C WILLIAM HOSLER
              66 FRANKLIN ST, STE 200
              OAKLAND, CA 94607
              NERANGIS MANAGEMENT
              ATTN: LISA LIMOGES
              181 KERNSTOWN COMMONS BLVD
              WINCHESTER, VA 22602
              NEW BRAUNFELS MARKETPLACE LP
              ATTN: PROPERTY MANAGEMENT
              177 W MILL ST
              NEW BRAUNFELS, TX 78130
              NREA-TRC 700 LLC
              C/O NATIONAL REAL ESTATE ADVISORS LLC
              ATTN: TODD KINDBERG, DIR ASSET MGMT
              900 7TH ST, NW, STE 1500
              WASHINGTON, DC 20001
              OCONNOR PROPERTY MANAGEMENT LLC
              ATTN: YVONNE JONES
              230 ROYAL PALM WAY, STE 102
              PALM BEACH, FL 33480
              PASCHICH HOLDINGS
              ATTN: CRAIG PASCHICH
              1140 E. BASELINE RD.
              TEMPE, AZ 85283
              PAUL HASTINGS LLC
              ATTN: DAVID M BROOKS, ESQ
              200 PARK AVE
              NEW YORK, NY 10166
              PJ SOLOMON
              1345 AVENUE OF THE AMERICAS FL 31
              NEW YORK, NY 10105-3199
              PN PLAZA INVESTMENTS LP
              C/O THE PRUDENTIAL INSURANCE OF AMERICA
              ATTN: LEGAL DEPT
              8 CAMPUS DR
              PARSIPPANY, NJ 07054-4493



Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy           Page 11 of 15
Debtor                     Case 21-10506-MFW
          Alamo Lakeline, LLC                           Doc 4-1        FiledCase
                                                                             04/01/21
                                                                                 number (if known)Page   20 of 23
                                                                                                    21-10506
          (Name)



              Name and address

              PORTAGE POINT PARTNERS
              300 NORTH LASALLE, SUITE 1420
              CHICAGO, IL 60654
              PRICEWATERHOUSECOOPERS LLP
              835 WEST 6TH STREET
              SUITE 1600
              AUSTIN, TX 78703
              REEL DINNER PARTNERS V LLC
              ATTN: CHRIS HOEGEMEYER, PRES
              1255 SW LOOP 410
              SAN ANTONIO, TX 78227
              RIVERSIDECA 17 LTD
              C/O RIVERSIDECA RESOURCES
              ATTN: DON REESE
              100 CONGRESS AVE, STE 1450
              AUSTIN, TX 78701
              ROBERT E. HIGGS & KAY J. HIGGS FAM TRUST
              5201 HONOR OAK COURT
              SANTA ROSA, CA 95405
              SHEARMAN & STERLING LLP
              ATTN: MALCOLM MONTGOMERY, ESQ
              599 LEXINGTON
              NEW YORK, NY 10022
              SITE CENTERS
              ATTN: PAULA SINARSKI, SR COLLECTIONS
              3300 ENTERPRISE PKWY
              BEACHWOOD, OH 44122
              SLOANS LAKE-FCA LLC
              C/O FCA PARTNERS LLC
              ATTN: EDWARD M CHERRY
              300 S TRYON ST, STE 420
              CHARLOTTE, NC 28202
              SPRINGBOARD VENTURES
              ATTN: JOHN MARTIN
              4005 SOUTH AVE
              SPRINGFIELD, MO 65807
              STIFEL FINANCIAL CORP.
              501 N BROADWAY
              SAINT LOUIS, MO 63102-2188
              SUMMIT GLORY PROPERTY LLC
              28 LIBERTY ST, 44TH FL
              NEW YORK, NY 10005
              SVAP II PARK NORTH LLC
              ATTN: GREG MOROSS
              340 ROYAL POINCIANA WAY, STE 316
              PALM BEACH, FL 33480
              TEXAS CAPITAL BANK
              ATTN: JEFFREY M. PARILLA
              200 MCKINNEY AVENUE STE 700
              DALLAS, TX 75201
              THUNDERBIRD BROTHERS LLC
              1501 OAKTON ST
              ELK GROVE VILLAGE, IL 60007
              TOM STOLTZ
              3908 AVENUE B
              AUSTIN, TX 78751
              TRACT 107 LLC
              ATTN: JOHN E BAKER
              96 SAN JACINTO BLVD, STE 220
              AUSTIN, TX 78701
              TRIPLE TAP VENTURES
              ATTN: NEIL MICHAELSEN
              120 W LOOP 289
              LUBBOCK, TX 79416
              TRUIST BANK
              214 N TRYON ST
              CHARLOTTE, NC 28202-1078



Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy           Page 12 of 15
Debtor                     Case 21-10506-MFW
          Alamo Lakeline, LLC                                   Doc 4-1         FiledCase
                                                                                      04/01/21
                                                                                          number (if known)Page   21 of 23
                                                                                                             21-10506
          (Name)



              Name and address

              TWO IS ONE, ONE IS NONE
              ATTN: BILL DIGAETANO
              100 S CENTRAL
              EXPY 14
              RICHARDSON, TX 75080
              UE PROPERTY MANAGEMENT LLC
              F/B/O UE YONKERS II LLC
              C/O URBAN EDGE PROPERTIES
              210 ROUTE 4 E
              PARAMUS, NJ 07652
              URBAN EDGE PROPERTIES
              ATTN: ANDREW LURIE, REAL ESTATE COUNSEL
              210 ROUTE 4 EAST
              PARAMUS, NJ 07652
              VALUATION RESEARCH CORPORATION
              500 FIFTH AVENUE
              NEW YORK, NY, NY 10110
              VINELAND POINTE OWNER LLC
              C/O OCONNOR PROPERTY MAGEMENT LLC
              ATTN: YVONNE JONES
              230 ROYAL PALM WAY STE 102
              PALM BEACH, FL 33480
              WELLS FARGO BANK NA
              ATTN: VICKI WOOTEN
              420 MONTGOMERY ST, 6TH FL
              SAN FRANCISCO, CA 94104
              WESTLAKES 410 INVESTMENTS LLC
              C/O SERVICE GROUP
              ATTN: SCOTT BOOTH
              6907 CAPITAL OF TX HWY
              AUSTIN, TX 78731
              WHITESTONE PARKSIDE VILLAGE SOUTH LLC
              ATTN: MADE SETIAWAN
              2600 S GESSNER RD STE 500
              HOUSTON, TX 77063
              WHITESTONE REIT
              ATTN: MELISSA BEATTY
              2600 S GESSNER RD STE 500
              HOUSTON, TX 77063
              WHITESTONE REIT OPERATING PARTNERSHIP LP
              ATTN: MATT OKMIN
              2600 S GESSNER RD STE 500
              HOUSTON, TX 77063
              WILLIAMS LTD
              ATTN: EVAN M WILLIAMS
              524 N LAMAR, STE 203
              AUSTIN, TX 78703
              YOUNG CONAWAY STARGATT & TAYLOR, LLP
              RODNEY SQUARE
              1000 NORTH KING STREET
              WILMINGTON, DE 19801

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ¨ None

          Name of the person who supervised the taking of the inventory              Date of            The dollar amount and basis (cost, market,
                                                                                     inventory          or other basis) of each inventory



          CHANCE WILLOZ/JEFF RINEHART                                                3/5/2021                     $67,901.00 DELIVERED COST
          Name and address of the person who has possession of
          inventory records
          CHANCE WILLOZ/JEFF RINEHART
          ALAMO DRAFTHOUSE CINEMA LAKELINE
          14028 NORTH U.S. HIGHWAY 183
          BUILDING F
          AUSTIN, TX 78717



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              Page 13 of 15
Debtor                     Case 21-10506-MFW
          Alamo Lakeline, LLC                                   Doc 4-1         FiledCase
                                                                                      04/01/21
                                                                                          number (if known)Page   22 of 23
                                                                                                             21-10506
          (Name)


 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
     ¨ None

          Name                                Address                                            Position and nature of any       % of interest, if any
                                                                                                 interest
          ALAMO CINEMA GROUP I, LP            3908 AVENUE B                                      EQUITY INTEREST                  100
                                              AUSTIN, TX 78751                                   HOLDER

 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
     in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
     þ None

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
     þ None

 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ¨ None

          Name of the parent corporation                                                       Employer identification number of the parent
                                                                                               corporation.

          ALAMO DRAFTHOUSE CINEMAS HOLDINGS, LLC                                               XX-XXXXXXX

 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     þ None




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 14 of 15
Debtor      Alamo Lakeline, LLC Case 21-10506-MFW                     Doc 4-1          FiledCase
                                                                                             04/01/21
                                                                                                 number (if known)Page   23 of 23
                                                                                                                    21-10506
            (Name)



 Part 14:     Signature and Declaration

         WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
         by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
         18 U.S.C. §§ 152, 1341, 1519, and 3571.

         I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the
         information is true and correct.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on 3/31/2021.




         û    /s/ Matthew Vonderahe                                                   Matthew Vonderahe
            Signature of individual signing on behalf of the debtor                   Printed Name

              Chief Financial Officer
              Position or relationship to debtor




         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
         þ No
         ¨ Yes




Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 15 of 15
